Exhibit 99.1 News Release For Immediate Release http://www.ball.com Investor Contact: Ann T. Scott 303-460-3537, ascott@ball.com Media Contact: Scott McCarty 303-460-2103, smccarty@ball.com Ball Announces Second Quarter Results BROOMFIELD, Colo., July 23, 2009—Ball Corporation [NYSE:BLL] today reported second quarter net earnings of $133.3 million, or $1.40 cents per diluted share, on sales of $1.93 billion, compared to earnings of $100 million, or $1.02 cents per diluted share, on sales of $2.08 billion in the second quarter of 2008.
